Citation Nr: 0730348	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  06-16 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from May 1970 to October 
1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in part, denied the 
appellant's claim of entitlement to service connection for 
hepatitis B.

In June 2007, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file. 

The transcript of the hearing shows that the appellant wanted 
to raise the issues of entitlement to service connection for 
gastroesophageal reflux disease (GERD) and a hiatal hernia.  
These matters are REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  Laboratory testing revealed a negative Hepatitis B 
Surface Antigen (HBs AG) test; a negative Hepatitis B Surface 
Antibody (anti-HBs) test; and a positive Hepatitis B Core 
antibody (anti-HBc) test.

2.  The appellant does not demonstrate any clinical evidence 
of current disease due to hepatitis B infection.

3.  The appellant is currently considered immune to hepatitis 
B.



CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hepatitis B have not been met.  38 U.S.C.A. §§ 105, 1101, 
1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
service connection claim by correspondence dated in July 
2005.  That document informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
In that letter, the RO informed the appellant about what was 
needed to establish entitlement to service connection.  Pond 
v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. 
App. 169, 171 (1998) )(Observing that evidence which would 
substantiate claims would include the essential components of 
a successful claim of service connection:  (1) evidence of an 
injury in military service or a disease that began in or was 
made worse during military service or one which would qualify 
for presumptive service connection; (2) competent evidence of 
a current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event).)  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  

VA obtained the appellant's service medical records.  Private 
medical records are included in the claims file.  VA medical 
treatment records were obtained and associated with the 
claims file.  The appellant was afforded a Board hearing at 
the RO.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  While the RO did not 
advise the appellant of such information relating to 
effective dates and disability ratings by separate 
correspondence, because the Board has denied the appellant's 
claim for service connection, such information is not 
applicable to this case.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish service connection, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  Therefore, 
there is no duty to assist that was unmet and the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

The appellant testified at his June 2007 Board hearing at the 
RO that he had been the recipient of two units of blood while 
being treated for an episode of esophageal bleeding.  See 
Hearing Transcript p. 4.  The appellant also testified that 
he currently feels tired all of the time.  See Hearing 
Transcript p. 3.  He stated that he does not currently have a 
diagnosis for hepatitis B.  See Hearing Transcript p. 2.

The appellant contends that he was given two units of blood 
in 1988, while he was in service and that this was the source 
of the hepatitis virus infection.  He maintains that his 
current problem with fatigue is caused by hepatitis B and 
that he is entitled to service connection for this condition.

Review of the appellant's service medical records reveals 
that he underwent a separation examination in August 1990.  
There is a physician's note on the report that indicates the 
appellant underwent surgery for the coughing up of blood at 
Fitzsimmons Army Medical Center in 1988.  The July 1988 
transfer note to that facility states that the appellant had 
been transfused with two units after a significant drop in 
his hemoglobin was recorded in April 1988.

Review of the appellant's post-service medical records 
reveals that, at a VA medical facility in March 2000, the 
appellant had no jaundice on physical examination.  In June 
2001, he was noted to have had a positive test for hepatitis 
B.  VA laboratory testing results dated in May 2001 include a 
negative Hepatitis B Surface Antigen (HBs AG) test; a 
negative Hepatitis B Surface Antibody (anti-HBs) test; and a 
positive Hepatitis B Core antibody (anti-HBc) test.  A July 
2001 note written by the appellant's VA primary care 
physician states that his repeat hepatitis tests had 
suggested that the appellant had had hepatitis B, but had 
recovered.  She further stated that the appellant was now 
immune to hepatitis B.

While the appellant has a risk factor for exposure to a viral 
hepatitis (blood transfusion), there is no current medical 
evidence indicating current infection with hepatitis B.  He 
received no diagnosis of, or treatment for, active hepatitis 
B in service or after service.  The fact that hepatitis B 
antibody testing was positive in 2001 does not establish the 
presence of a current disability due to hepatitis B.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  The appellant has 
not submitted any competent medical evidence demonstrating 
that he has any disability due to the positive hepatitis B 
antibody test results.  In the absence of competent medical 
diagnosis of current disability attributable to hepatitis B, 
the claim cannot be granted.  Based on a review of the 
evidence of record, the Board finds that the appellant has 
failed to provide a competent current diagnosis of hepatitis 
B infection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (there can be no valid claim "in the absence of proof 
of a present disability"); Rabideau v. Derwinski, 2 Vet 
.App. 141, 144 (1992).

Although the appellant asserts that he currently has 
hepatitis B that he incurred during his service, his own 
statements, alone, do not provide a sufficient basis for the 
grant of service connection.  Lay testimony is not competent 
to prove a matter requiring medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).


The findings needed for a grant of service connection for 
hepatitis B are not demonstrated in the evidence of record.  
Since the preponderance of the evidence is against the 
allowance of service connection for hepatitis B, the benefit 
of the doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for hepatitis B is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


